MEMORANDUM **
Satinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“U”) order denying his application for asylum, withholding of deportation, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s adverse credibility determination for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because Singh testified inconsistently about events surrounding his second arrest, including whether he was tortured by electric shock and whether he received medical treatment, and about his efforts to evade the police before departing India. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004).
Because Singh failed to qualify for asylum, it follows that he failed to satisfy the *762more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh’s CAT claim is based on the same testimony that the IJ found not credible. Because he points to no other evidence that the IJ should have considered in making its CAT determination, substantial evidence supports the IJ’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.